   Case 1:21-cv-01151-MN Document 4 Filed 09/07/21 Page 1 of 3 PageID #: 43




                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


In re:                             :            Chapter 11
                                   :
THE WEINSTEIN COMPANY              :            Bankruptcy Case No. 18-10601 (MFW)
HOLDINGS LLC, et al.,              :
                                   :
                      Debtor.      :
__________________________________ :
                                   :
SPYGLASS MEDIA GROUP, LLC,         :
                                   :
                      Appellant,   :
                                   :
     v.                            :            C.A. No. 21-1151-MN
                                   :            Bankr. BAP No. 21-57
ROBERT WEINSTEIN,                  :
                                   :
                      Appellee.    :
__________________________________ :


                                 RECOMMENDATION

             At Wilmington this 7th day of September, 2021.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;

             WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.


                                           1
   Case 1:21-cv-01151-MN Document 4 Filed 09/07/21 Page 2 of 3 PageID #: 44




       The parties do not agree of whether mediation would be productive. Appellant

believes it would not based on its disagreement with the Bankruptcy Court’s ruling and

the potential business implications under the Assets Purchase Agreement. As a result,

it requests this matter be removed from mandatory mediation and the following briefing

schedule be adopted:

       Appellant’s Opening Brief                               September 30, 2021 1
       Appellees Answering Brief                               November 1, 2021
       Appellant’s Reply Brief                                 November 16, 2021

       Appellee agrees with the lower court’s ruling and believes that the matter could

be effectively mediated including the business implications under the Asset Purchase

Agreement. Certain necessary financial information previously requested would be

required to allow the greatest chance of success for mediation. If this matter is

removed from mandatory mediation, however, he agrees to the proposed briefing

schedule of Appellant.

              THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. No

objections to this Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B), F ED. R. CIV.

P. 72(a) and D. DEL. LR 72.1 are anticipated.

              Local counsel are obligated to inform out-of-state counsel of this Order.




       1
       Appellant requests a time of 4:00 p.m. for filing of each of the briefs on their
due dates.

                                             2
Case 1:21-cv-01151-MN Document 4 Filed 09/07/21 Page 3 of 3 PageID #: 45




                                 /s/ Mary Pat Thynge
                                 Chief U.S. Magistrate Judge Mary Pat Thynge




                                   3
